Case: 21-40544     Document: 00516325470            Page: 1   Date Filed: 05/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     May 19, 2022
                                     No. 21-40544
                                                                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                        versus

   Antonio De Jesus Valdez-Rojas,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 5:21-CR-78-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Antonio De
   Jesus Valdez-Rojas on appeal has moved for leave to withdraw and has filed
   a brief in accordance with Anders v. California, 386 U.S. 738 (1967). Valdez-
   Rojas has not filed a response.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40544     Document: 00516325470         Page: 2   Date Filed: 05/19/2022




                                  No. 21-40544


         We have reviewed counsel’s brief and the relevant portions of the
   record reflected in it. We concur with counsel’s assessment that the appeal
   does not present a nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities in this case, and the appeal is DISMISSED.
   See 5th Cir. R. 42.2.




                                       2